DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 12/22/2020 for 16/676640.  Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Objection to the Claims, with respect to claims 21, 25, 28-30, 34, 37-40 have been fully considered and are persuasive. The objection to the limitations of claims 21, 25, 28-30, 34, 37-40 noted in the 09/24/2020 Non-Final Rejection have been withdrawn.
Applicant's arguments, Rejections Under 35 USC 103, with respect to claim 21 have been fully considered but they are not persuasive.
Applicant argues that Webster or Cheng, alone or in combination, do not teach “one or more open windows” or “a reordering of indications of the one or more open windows in an application manager” [pg. 9, para 2-pg. 11, para 1]. Examiner respectfully disagrees.
Webster teaches a system including data processing apparatuses which may implement multiple running application windows [Fig. 1, col. 2:34-col.3:5] which have been interpreted as “one or more open windows” where the application programs are represented by multiple windows [Fig. 1, col. 2:34-col.3:5] which have been interpreted as “indications of the one or more open windows”.
Applicant's specification does not disclose a special definition of "application manager", merely an example of how one is created, "The indication 1312 is in embodiments an icon that may be used to receive input requesting that a window 1316 of the application manager be displayed, e.g., may be clicked by a user… In response to the input, window 1316 is displayed showing a plurality of indications 1320. The indications 1320 represent windows of applications that are currently open on one of the first portion 1304 of unified desktop 1300 and/or the second portion 1308 of the unified 
With respect to the limitation “displaying an icon representing the application manager on the first portion of the unified desktop, the icon provided separate from the application manager and used to receive input requesting activation of the application manager” as recited in claim 21, Applicant’s arguments have been considered but are not persuasive because the arguments do not apply to the newly cited Ording reference being used in the current rejection.
Claim 21 remains rejected.
Claims 30 and 39 recite similar limitations to those recited in claim 21 and remain rejected upon a similar basis as claim 21 as stated above.
Dependent claims 22-29, 31-38, and 40 remain rejected at least based on their dependence from independent claims 21, 30, and 39.

Claim Objections
Claims 21-23, 29-32, and 38-39 are objected to because of the following informalities.
Claims 21, 30, and 39 recite "each indication" which is unclear if it refers to one of the "indications of the one or more open windows in an application manager" or the "respective indication for each open application on the unified desktop" and has been interpreted as "each --respective-- indication --for each open application on the unified desktop--".
Claims 22 and 31 recite "the indication" which is unclear if it refers to one of the "indications of the one or more open windows in an application manager", "of the open application on the first portion of the unified desktop in the application manager", or the "respective indication for each open application on the unified desktop" and has been interpreted as "[[the]] --an-- indication".
Claims 23 and 32 recite "the indication" which is unclear if it refers to one of the "indications of the one or more open windows in an application manager", "of the open application on the first portion of the unified desktop in the application manager", the "respective indication for each open application on the unified desktop", or the "indication is displayed in a window of an application manager" and has been interpreted as "the indication --displayed in a window of an application manager-- is a window"
Claims 29 and 38 recite "the indication" which is unclear if it refers to one of the "indications of the one or more open windows in an application manager", the "indication of the open application on the first portion of the unified desktop in the application manager", or the "respective indication for each open application on the unified desktop" and has been interpreted as "the indication --of the open application on the first portion of the unified desktop in the application manager--"
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Webster (US 8296728 B1) in view of Cheng et al. (US 20120050260 A1) and Ording et al. (US 20120096392 A1).

As to claim 21, Webster discloses a method, comprising:
displaying a first desktop by at least one processor of a … device [Fig. 1, col. 2:34-52, apparatus with processor presents desktop workspace graphical user interface (read: first desktop)], wherein the first desktop is displayed on at least one screen of the … device [col. 2:34-52, present workspace interface on apparatus with display];
displaying a window of an open application from the … device on the first desktop [Fig. 1, col. 2:53-col. 3:5, user interface includes graphical representation of running (read: open) application window];
determining that the … device is connected to a peripheral display associated with a personal computer [col. 1:9-23, col. 2:34-52, connect apparatus to another apparatus, note apparatuses may be a personal computer having a display];
in response to the determining:
displaying a unified desktop [Fig. 2, col. 4:19-35, display shared workspace], the unified desktop unifying functionality provided on the peripheral display associated with the personal computer connected to the … device [col. 4:9-35, shared workspace provides interaction across both apparatuses (read: unifying functionality)], wherein the first desktop [Fig. 2, col. 4:19-35, map display 104a interface to second region of shared workspace], a second desktop displayed on the personal computer becomes a first portion of the unified desktop [Fig. 2, col. 4:19-35, map display 102a interface to first region of shared workspace], the first portion of the unified desktop is displayed on the peripheral display [col. 4:19-35, display first region of shared workspace on connected apparatus with display] , and the first desktop is at least partially overlapped by the second portion of the unified desktop [Figs. 1-2, col. 2:34-53, col. 4:8-35, region of shared workspace mapped onto (read: at least partially overlapped) workspace area of display region];
moving one or more open windows from one or more of the first desktop and the second desktop to the unified desktop [col. 4:19-35, map (read: move, broadest reasonable interpretation of moving includes transferring) apparatus display area to shared workspace region, where display area contains graphical representation of application window, note strikethrough indicates non-selected group alternatives], the moving including reordering the one or more open windows to correspond to a reordering of indications of the one or more open windows in an application manager [col. 4:19-52, place (read: reordering, note broadest reasonable interpretation of reordering includes placing in an arrangement) graphical representations of running application windows from apparatus display areas to respective regions of shared workspace, where shared workspace includes a manager that manages application windows (see manager at col. 3:37-56, col. 5:50-67)];
displaying an indication of the open application on the first portion of the unified desktop in the application manager [Fig. 2, col. 4,:19-52, display graphical representation of window within region of shared workspace with manager process (see manager at col. 3:37-56, col. 5:50-67)], the application manager being present in the unified desktop [col. 5:22-67, shared workspace includes manager software, note broadest reasonable interpretation of being present includes existing] and including a respective indication for each open application on the unified desktop [col. 2:53-col. 3:5, col. 4:19-col. 5:6, shared workspace displays graphical representations representing respective running application windows], each indication further including information on an operational state for each open application [col. 4:19-col. 5:6, depict graphical representations representing respective running application windows at specific locations (read: operational state, note the broadest reasonable interpretation of operational state includes any condition of how an object operates, including its location) within the workspace display region]; and
monitoring a location of a user input [col. 5:50-67, manager receives user interaction event, note events including mouse movement on shared workspace (see movement at col. 3:20-36)], the location determining which portion of the unified desktop an action should be performed [col. 4:53-col. 5:6, user input to drag graphical representation across regions within shared workspace].
However, Webster does not specifically disclose a multi-screen device.
Cheng discloses a multi-screen device [para 0028, system includes plurality of displays].
Webster and Cheng are analogous art to the claimed invention being from a similar field of endeavor of application management systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Webster and Cheng before him at the time the invention was made, to modify the device as disclosed by Webster with the multi-screen device as disclosed by Cheng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Webster as described above to extend display functionality and reduce clutter and overlapping graphical objects [Cheng, para 0004].
However, Webster and Cheng do not specifically disclose displaying an icon representing the application manager on the first portion of the unified desktop, the icon 
Ording discloses displaying an icon representing [an] application manager on [a] first portion of [a] unified desktop [Fig. 1, para 0034, display space thumbnail in row area of computer display, where thumbnail represents desktop with application windows and where computer display (read: unified desktop) includes multiple spaces], the icon provided separate from the application manager [Fig. 1, para 0034, display space thumbnail in row area as a condensed, and thus separate, representation of the space itself] and used to receive input requesting activation of the application manager [Figs. 1, 5, para 0039, 0046, 0063, select space thumbnail to display desktop space].
Webster, Cheng, and Ording are analogous art to the claimed invention being from a similar field of endeavor of application management systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Webster, Cheng, and Ording before him at the time the invention was made, to modify the unified desktop as disclosed by Webster and Cheng with the icon representing an application manager as disclosed by Ording with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Webster and Cheng as described above to efficiently manage and organize application windows across different spaces [Ording, para 0005, 0031].

As to claim 22, Webster discloses the method of claim 21, wherein the indication is displayed in a window of an application manager [col. 4:19-35, display graphical representation within shared workspace, note shared workspace includes workspace manager for application programs (see manager at col. 5:50-67)], and a user can one or more of: access shared content [col. 4:53-col. 5:6, col. 5:50-67, user manipulates (read: access) graphical representations within shared workspace], 

As to claim 23, Webster discloses the method of claim 22, wherein the indication is a window [col. 2:53-col. 3:5, graphical representation may be an application window].

As to claim 24, Webster discloses the method of claim 21, wherein the peripheral display is part of a personal computer [col. 2:34-52, connected apparatus may be a personal computer with display].

As to claim 25, Webster discloses the method of claim 24.
Webster teaches the method of claim 24 but not explicitly determining that the personal computer has a second open application; and in response to the determining that the personal computer has a second open application, displaying an indication of the second application on the second portion of the unified desktop.
However, Webster teaches determining that a [device] has a second open application [col. 2:34-col. 3:5, apparatus has interface including a graphical representation representing a running application program, where the interface many include multiple running application programs]; and in response to the determining that a [device] has a second open application, displaying an indication of the second open application on a portion of the unified desktop [col. 4:8-35, map entire apparatus display area, including graphical representation, to region of shared workspace, where graphical representations include multiple running application windows (see windows at col. 2:53-col. 3:5)] and that both data processing apparatuses have graphical desktop interfaces, where the apparatuses may be a personal computer [col. 2:34-50].
It would have been obvious to one skilled in the art at the time the invention was made to apply the teachings of Webster of determining and displaying indications of an open application on a desktop to any computing device with a desktop graphical user interface.
One of ordinary skill would understand this would result in "determining that the personal computer has a second open application open; and in response to the determining that the personal computer has a second open application, displaying an indication of the second application on the second portion of the unified desktop" with a reasonable expectation of success.  One would be motivated to do so to expand user functionality and allow simultaneous management of multiple application windows at once.

As to claim 26, Webster discloses the method of claim 25.
Webster teaches the method of claim 25 but not explicitly wherein the indication of the second application is displayed in a second window of the application manager on the second portion of the unified desktop.
However, Webster teaches wherein the indication of the second application is displayed in a second window of the application manager on a … portion of the unified desktop [col. 4:8-35, display graphical representation in shared workspace region, where graphical representations include multiple running application windows (see windows at col. 2:53-col. 3:5)] and that the display areas of both data processing apparatuses are mapped to separate regions of the shared workspace [col. 4:19-35].
It would have been obvious to one skilled in the art at the time the invention was made to apply the teachings of Webster of displaying an indication of an application within a portion of a unified desktop to any regions of the shared workspace.
One of ordinary skill would understand this would result in "wherein the indication of the second application is displayed in a second window of the application manager on the second portion of the unified desktop" with a reasonable expectation of success.  One would be motivated to do so to allow the user to expand user functionality and allow simultaneous management of multiple application windows at once.

As to claim 27, Webster discloses the method of claim 25, wherein the indication of the second application is a window [col. 2:53-col. 3:5, graphical representation may be an application window].

As to claim 28, Webster discloses the method of claim 21.
However, Webster does not specifically disclose determining that the multi-screen device is disconnected from the peripheral display.
Cheng discloses determining that the multi-screen device is disconnected from the peripheral display [para 0028, 0031, detect condition of disconnecting physical display from system, note system may have plurality of displays].

One of ordinary skill in the art would be motivated to modify Webster as described above to extend display functionality and reduce clutter and overlapping graphical objects [Cheng, para 0004].

As to claim 29, Webster discloses the method of claim 28.
However, Webster does not specifically disclose in response to the determining that the multi-screen device is disconnected from the peripheral display, removing the indication from display on the first portion of the unified desktop.
Cheng discloses in response to the determining that the multi-screen device is disconnected from the peripheral display, removing the indication from display on the first portion of the unified desktop [para 0027, 0034-0035, 0038, redirect display of desktop surface of disconnected display to remaining system display (read: unified desktop), note system may have plurality of displays and that redirecting display would remove the displayed surface from the disconnected screen].
Webster and Cheng are analogous art to the claimed invention being from a similar field of endeavor of application management systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Webster and Cheng before him at the time the invention was made, to modify the display of an indication on a first portion as disclosed by Webster with removing the indication on determining a disconnected peripheral display as disclosed by Cheng with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Webster as described above to extend display functionality and reduce clutter and overlapping graphical objects [Cheng, para 0004].

As to claim 30, Webster, Cheng, and Ording, combined at least for the reasons above, Webster discloses a non-transitory computer readable medium storing computer executable instructions that when executed by at least one processor perform a method [col. 5:22-49, medium stores instructions executed by processor] comprising: limitations substantially similar to those recited in claim 21 and is rejected under similar rationale.

As to claims 31-38, Webster, Cheng, and Ording, combined at least for the reasons above, disclose the non-transitory computer readable medium of claim 30 comprising limitations substantially similar to those recited in claims 22-29, respectively, and are rejected under similar rationale.

As to claim 39, Webster, Cheng, and Ording, combined at least for the reasons above, Webster discloses a … communication device [col. 2:34-52, system with network (read: communication) connections], comprising:
a first touch sensitive display on a first screen [col. 2:34-52, col. 3:6-19, system includes touch-sensitive display];
a second touch sensitive display on a second screen [col. 2:34-52, col. 3:6-19, system includes touch-sensitive display];
a computer readable medium that stores computer executable instructions that when executed by at least one processor perform a method [col. 5:22-49, memory stores instructions for processor] comprising: limitations substantially similar to those recited in claim 21 and is rejected under similar rationale.
However, Webster does not specifically disclose a dual screen communication device.
Cheng discloses a dual screen communication device [para 0028, system includes plurality of displays].
Webster and Cheng are analogous art to the claimed invention because they are from a similar field of endeavor of application management systems.  Thus, it would have been obvious to a person of ordinary skill in the art, having the teachings of Webster and Cheng before him at the time the invention was made, to modify the 
One of ordinary skill in the art would be motivated to modify Webster as described above to extend display functionality and reduce clutter and overlapping graphical objects [Cheng, para 0004].

As to claim 40, Webster, Cheng, and Ording, combined at least for the reasons above, disclose the dual screen communication device of claim 39 comprising limitations substantially similar to those recited in claim 25 and is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 20030189597 A1) generally teaches displaying an icon representing multiple application managers within a unified desktop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Linda Huynh/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145